     Case 2:18-cr-00249-WKW-WC Document 113 Filed 01/28/19 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                  )
                                          )
      v.                                  )      CASE NO. 2:18-CR-249-WKW
                                          )
PUNURU J. REDDY                           )

                                      ORDER

      Before the court is the Defendant Punuru J. Reddy’s motion to continue trial.

(Doc. # 112.) The trial is currently scheduled for the criminal term beginning on

February 4, 2019, and one defendant, Reddy, remains set for trial. Reddy requests

a continuance on the ground that the U.S. Attorney has approved his application for

pretrial diversion, but he is still waiting on approval from the U.S. Probation Office.

Should the application be approved, trial would become unnecessary.

      While the grant of a continuance is left to the sound discretion of the trial

judge, United States v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the court is

limited by the requirements of the Speedy Trial Act (“Act”), 18 U.S.C. § 3161. The

Act provides in part:

      In any case in which a plea of not guilty is entered, the trial of a
      defendant charged in an information or indictment with the commission
      of an offense shall commence within seventy days from the filing date
      (and making public) of the information or indictment, or from the date
      the defendant has appeared before a judicial officer of the court in
      which such charge is pending, whichever date last occurs.
     Case 2:18-cr-00249-WKW-WC Document 113 Filed 01/28/19 Page 2 of 2




18 U.S.C. § 3161(c)(1). However, the Act excludes from the seventy-day period

any continuance based on “findings that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial.”

§ 3161(h)(7)(A).

      After careful consideration, the court finds, for the reasons stated in Reddy’s

motion, that the ends of justice served by continuing this trial outweigh the best

interests of the public and Reddy’s right in a speedy trial. Failure to grant the

continuance would result in a miscarriage of justice. See § 3161(h)(7)(B)(i). The

continuance is therefore due to be granted, and the trial in this case will be continued

until the criminal term of court beginning on June 17, 2019.

      Accordingly, it is ORDERED:

      1.     Defendant Reddy’s motion to continue trial (Doc. # 112) is

GRANTED.

      2.     Trial in this case is CONTINUED until the criminal term of court

beginning on June 17, 2019.

      3.     The Magistrate Judge shall conduct a pretrial conference prior to the

June 17, 2019 trial term.

      DONE this 28th day of January, 2019.

                                            /s/ W. Keith Watkins
                                  CHIEF UNITED STATES DISTRICT JUDGE



                                           2
